Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 1 of KS
                                                                              9


                                                                                    May 11, 2021
                           UNITED STATES DISTRICT COURT
                           SO U TH ER N DISTRIC T O F FLO R IDA
                       21-20298-CR-RUIZ/BECERRA
                          CA SE N O .
                                       18U.S.C.j1349
                                       18U.S.C.j1343
                                       18U.S.C.j981(a)(1)(C)
 UN ITED STA TES O F A M ER ICA



 ISBEL SAN T O S M AR IN and
 LU IS C ASU SO H ER NA N DE Z,

        D efendants.


                                        IN DIC TM EN T

        The Grand Jul'y chargesthat:

                                G EN ER AL A LLEG A TIO N S

        Atalltim esrelevantto this lndictm ent:

               W alm artlncorporated w asan Arkansascom pany w ith a principalplace ofbusiness

 inBentonville,Arkansas(hereinafterçûW a1ma14'').
               W alm artStore 1680 waslocated in K endall,Florida.

               W alm artStore 2091 was located in D oral,Florida.

        4.      Florida chargessalestax on purchases exceptw here a purchaserorpurchase m eets

 an exem ption pursuantto Florida Statute Sections 212.01 c/seq.

        5.     D efendant ISB EL SAN TO S M A R IN w as a resident of M iam i-Dade County,

 Florida.

        6.     D efendantLU IS C A SU SO H ERN A ND EZ w asaresidentofM iam i-D ade County,

 Florida.
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 2 of 9



                                            CO U N T 1
                                Conspiracy to Com m itW ire Fraud
                                         (18U.S.C.j1349)
                The GeneralAllegations section of this lndictm entis re-alleged and incorporated

 by reference asthough fully setforth herein.

        2.      From in oraround October2013,through in or around N ovem ber2016,in M iam i-

 D ade County,in the Southern D istrictofFlorida,and elsew here,the defendants,

                                    ISB EL SA NT O S M A RIN
                                              and
                                  LU IS CA SUSO H E RN AN D EZ,

 did knowingly and willfully,thatis,with the intenttofurtherthe objectofthe conspiracy,and
 know ingly com bine, conspire, confederate and agree w ith each other, and others know n and

 unknown to the Grand Jury,to knowingly,and with intentto defraud,devise,and intend to devise,

 a schem e and artifice to defraud,and to obtain m oney and property by m eans ofm aterially false

 and fraudulent pretenses, representations, and prom ises, know ing that such pretenses,

 representations and prom ises were false and fraudulent when m ade, and, for the purpose of

 executing the schem eand artitice, know ingly transm itted and caused to be transm itled in interstate

 and foreign com m erce,by m eansofw ire com m unication,certain w ritings,signs,signals,pictures

 and sounds,in violation ofTitle 18,U nited States Code,Section 1343.

                               PUR PO SE O F TH E CO N SPIR AC Y

                ltw as a purpose ofthe conspiracy for the defendants and their co-conspiratorsto

 unlawfullyenrichthemselvesby,among otherthings:(a)usingfalsely andfraudulentlyobtained
 creditcardanddebitcardaccountstopurchasegiftcardsatW almartstoresacrossthecountry;(b)
 redeem ing the giR cards atother W alm artstore locations in exchange for retailgoods,including

  expensiveelectronics;and (c)evadingthepaymentofFlorida salestaxeson purchasesmadeat



                                                   2
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 3 of 9



 W alm artstores by falsely and fraudulently representing that the retailgoods w ere purchased by

 tax exem ptorganizations.

                      M A N N ER A N D M EA N S O F TH E C O N SPIM CY

        The m anner and m eans by w hich the defendants and their co-conspirators sought to

 accomplishthepurposeandobjectoftheconspiracyincluded,amongothers,thefollowing:
        4.     Co-conspirators obtained giftcards from W alm artstores across the U nited States

 using fraudulently obtained creditcard and debitcard accounts.

               Co-conspirators traveled to various states across the countl'y to purchase the gift

 cardsand then m ailed the giftcards to LUIS H ER N AN DE Z C A SU SO in M iam i-D ade County,

 Florida.

        6.     ISBEL SAN T O S M AR IN and LUIS H ER NA N DEZ CA SUSO and their co-

 conspirators used the fraudulently obtained W alm art gift cards at different W alm art locations

 throughoutSouth Florida to purchase retailgoods,including electronics,from W alm art.

               W hile purchasing the retailgoods from W alm artusing the fraudulently obtained

 W alm artgiftcards,ISBEL SA N TO S M A R IN and LU IS H ER NA N DEZ C A SU SO and theirco-

 conspirators presented false and fraudulent W alm al'
                                                     t tax exem pt identification to avoid the

 paym entofFlorida salestax on the purchases.

        8.     A saresultofthepurchasesm adew ith the fraudulently obtained W alm artgiftcards,

 ISBEL SA N TO S M AR IN and LUIS H ER N AN D EZ C A SU SO and their co-conspirators

 obtained retailgoodsin the approxim ate amountof$7,950,000.
        9.     A s a result of the presentation of the false and fraudulent W alm arttax exem pt

 identitication, ISBE L SA NT O S M A RIN and LU IS H E RN AN D EZ CA SU SO and their co-

 conspiratorsevaded paym entoftax revenue due to the State ofFlorida in the approxim ate am ount
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 4 of 9




 of$980,000.00.
        A l1in violation ofTitle l8,U nited StatesCode,Section 1349.

                                             CO U NT S 2-4
                                              W ire Fraud
                                          (18U.S.C.j 1343)
                Paragraphs l-5 ofthe G eneralAllegations section ofthis lndictm entare re-alleged

 and incorporated by reference asiffully setforth herein.

        2.      From in oraround O ctober20l3,and continuing through on oraboutN ovem ber 1,

 20l6,in M iam i-D ade County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                    ISBEL SAN TO S M A R IN,

 did know ingly,and w ith intentto defraud,devise and intend to devise a schem e and artitice to

 defraud,and to obtain m oney and property by m eansofm aterially false and fraudulentpretenses,

 representations,and prom ises,know ing that the pretenses, representations, and prom ises w ere

 false and fraudulent w hen m ade, and, for the purpose of executing the schem e and artitice,

 know ingly transm itted and caused to be transm itted,by m eansofw ire com m unication in interstate

 and foreign com m erce,certain w ritings,signs,signals,pictures and sounds.

                        PU RPO SE O F TH E SCH EM E A ND AR TIFIC E

                ltw asa purpose ofthe schem e and artifice forISBEL SAN T O S M A RIN and his

 accomplicestounlawfully emichthemselvesby(a)usingfalselyandfraudulentlyobtainedcredit
 card and debitcard accountsto purchase giftcardsatW almartstoresacrossthe country;(b)
 redeem ing the gift cards at other W alm art store locations in exchange for property,including

 electronics;and (c)evading the paymentofFlorida salestaxeson purchasesmadeatW almart




                                                  4
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 5 of 9



 storesby falsely and fraudulently representing thattheelectronicswere purchased by tax exempt

 organizm ions.

                                                                                           SCH EM E A ND AR TIFICE

                                               Paragraphs4 through 9 oftheM annerand M eanssection ofthislndictmentarere-

 allegedandincorporatedbyreferenceasthoughfully setforthherein asadescription oftheschem e

 and artifice.

                                                                                                U SE O F TH E W IRE S

                                               On oraboutthe dates specified asto each countbelow ,in M iam i-D ade County,in

 the Southern D istrictofFlorida,and elsew here,the defendant,

                                                                                            ISBEL SAN TO S M A R IN ,

 forthepurposeofexecuting and in furtheranceoftheaforesaid schemeand artiticeto defraud,and

 to obtain money and property by means of m aterially false and fraudulent pretenses,

 representations,and prom ises,know ing that the pretenses,representations, and prom ises w ere

 false and fraudulentw hen m ade,know ingly transm itted and caused to be transm itted in interstate

 com merce,by meansofwirecommunication,certain writings,signs,signals,pictures,andsounds,

 as specitied below :

 @1
 (t
  ,!
  jj
   1I:
     t
     '2
      -
      I!
       Et ,
          ;
          3
          1.      ïi   ù'    rl t ' q
                                    (L I
                                       LL
                                        1?
                                         ,
                                         q
                                         3i
                                          L@
                                           -
                                           L
                                           1
                                           :6
                                            L
                                            è?
                                             q
                                             #
                                             .
                                             L
                                             :    .  .1
                                                      EjI  i
                                                           C
                                                           j  it
                                                               )'
                                                                -
                                                                ö   ii
                                                                     l '-
                                                                        E
                                                                        !
                                                                        )I
                                                                         i
                                                                         'I:
                                                                           .r
                                                                            (
                                                                            l
                                                                            '
                                                                            :
                                                                            .E)
                                                                              l
                                                                              -ti.
                                                                                 l2
                                                                                  )
                                                                                  1 '
                                                                                    ;)
                                                                                     -?t
                                                                                       );
                                                                                        l:
                                                                                         )
                                                                                         .
                                                                                         -,
                                                                                          è
                                                                                          E
                                                                                          ( h
                                                                                            rqE'
                                                                                               è
                                                                                               .-L
                                                                                                 I
                                                                                                 'i
                                                                                                  ':
                                                                                                   /
                                                                                                   )
                                                                                                   (.
                                                                                                    é
                                                                                                    y''
                                                                                                      ?,
                                                                                                       hq
                                                                                                        j
                                                                                                        lî
                                                                                                         t
                                                                                                         '
                                                                                                         )t
                                                                                                          tj
                                                                                                           p
                                                                                                           i)
                                                                                                            ;
                                                                                                            .i
                                                                                                             )2
                                                                                                              '
                                                                                                              pt
                                                                                                               ry
                                                                                                                .
                                                                                                                :
                                                                                                                .)q..  '..'
                                                                                                                          :.:j'
                                                                                                                              > .;  )
                                                                                                                                    .  :'d
                                                                                                                                         .I
                                                                                                                                          ;
                                                                                                                                          -i
                                                                                                                                           .
                                                                                                                                           I
                                                                                                                                           l;
                                                                                                                                            ')(..... .!
                                                                                                                                                      7
                                                                                                                                                      -q
                                                                                                                                                       1Ir
                                                                                                                                                         !
                                                                                                                                                         -q
                                                                                                                                                          ,
                                                                                                                                                          )
                                                                                                                                                          .
                                                                                                                                                          1r
                                                                                                                                                           :
                                                                                                                                                           )
                                                                                                                                                           ö .
                                                                                                                                                             ç-(
                                                                                                                                                               .
                                                                                                                                                               '
                                                                                                                                                               1
                                                                                                                                                               ,1
                                                                                                                                                                491
                                                                                                                                                                  r'
                                                                                                                                                                   .
                                                                                                                                                                   q
                                                                                                                                                                   j
                                                                                                                                                                   'I
                                                                                                                                                                    it
                                                                                                                                                                     :(
                                                                                                                                                                      f
                                                                                                                                                                      ;
                                                                                                                                                                      1
                                                                                                                                                                      )k
                                                                                                                                                                       (
                                                                                                                                                                       114
                                                                                                                                                                       .  r
                                                                                                                                                                          .:
                                                                                                                                                                           j
                                                                                                                                                                           E
                                                                                                                                                                           '
                                                                                                                                                                           l
                                                                                                                                                                           iy
                                                                                                                                                                            ;
                                                                                                                                                                            r         .

 k
 q
 .
 ).q
   ;
   L
   .;
  j'k
  -
     L
     qb
      .
      ;
      -
      l.qï --
         ...
        -j
         .t
          j'
           l
           .
           -r(ë)t
                -.
                 :
                  -y
                  ..
                    ) è
                      y
                      -)
                       '
                       j
                       !
                       q
                       L
                       g
                       ë
                       .
                        r
                        k
                        (
                        y
                        .
                        p
                        j
                        y
                        ï
                         -
                         )
                         g
                         :
                          p
                          q
                          )
                          -
                          (
                          )
                           p
                           (
                           y
                           )
                           '
                           j
                           :
                           )
                           .
                           ,q
                            ;
                            qt
                             (
                             4
                             .
                              t
                              )
                              1
                              .
                              (
                              )
                              E
                              -
                                -
                                -
                                .
                                à
                                p
                                l
                                 p
                                 i
                                  !
                                  ?
                                  i
                                  '
                                   .)
                                    j
                                    y
                                      p
                                      g
                                       q
                                       .
                                       )
                                       2
                                       .
                                       y
                                       è
                                       :
                                       ?
                                       !
                                        ,
                                        è)
                                         '
                                         y
                                         j
                                         )t
                                          (
                                           )
                                           t
                                           '
                                           @
                                           y
                                           i
                                            ,
                                            ë
                                            ,
                                            t
                                            i
                                            (
                                            '
                                            I
                                            .
                                            1
                                            j
                                             @
                                             l
                                             ,
                                             4!
                                             :
                                             1
                                             :
                                             !
                                             '
                                             t
                                             j
                                             1 p
                                                .

                                                y
                                                -
                                                .
                                                 l
                                                 )
                                                 d
                                                 h
                                                 i
                                                 !
                                                  ê
                                                  t
                                                  l
                                                    l
                                                    )
                                                    4
                                                    i
                                                     :
                                                     1
                                                      ,)
                                                       i
                                                       1h
                                                        -
                                                        ..
                                                          )
                                                          r
                                                          ;
                                                          k
                                                          :
                                                          t
                                                          ï
                                                           :
                                                           I
                                                           .
                                                           !
                                                           E
                                                           r
                                                           @
                                                             ,
                                                             l
                                                             j
                                                              1
                                                              -
                                                              1
                                                                r
                                                                ,
                                                                r
                                                                I
                                                                 l
                                                                 7
                                                                 i
                                                                   p
                                                                   q
                                                                   !
                                                                   -
                                                                   E
                                                                    j
                                                                    (
                                                                    ;
                                                                     I
                                                                     l
                                                                     ë
                                                                     j
                                                                     1
                                                                      !
                                                                      I
                                                                      ,
                                                                      I
                                                                      j
                                                                       ë
                                                                       (
                                                                        l
                                                                        ë
                                                                        )
                                                                        l
                                                                        E
                                                                        :
                                                                        E
                                                                        ;
                                                                        .
                                                                        -
                                                                         ë
                                                                         i
                                                                         (
                                                                         -
                                                                         .
                                                                         -
                                                                          iq
                                                                          f.
                                                                            y
                                                                            .
                                                                            y
                                                                            .
                                                                             -
                                                                             :
                                                                             -
                                                                              -
                                                                              I
                                                                              (
                                                                              :
                                                                              j
                                                                              .LL.-
                                                                                  )
                                                                                  ë
                                                                                  :
                                                                                  y
                                                                                    )
                                                                                    (
                                                                                    y
                                                                                     -
                                                                                     .
                                                                                     j(:
                                                                                       t
                                                                                       1
                                                                                       -
                                                                                       )
                                                                                       $
                                                                                       .
                                                                                       ,
                                                                                       j
                                                                                        ;
                                                                                        j
                                                                                        t
                                                                                        .
                                                                                        -
                                                                                        è
                                                                                        -
                                                                                        .
                                                                                        y
                                                                                        j
                                                                                         .
                                                                                         :
                                                                                         .
                                                                                         -
                                                                                         r
                                                                                         .
                                                                                         y
                                                                                         -
                                                                                         .
                                                                                          .
                                                                                          -
                                                                                          b
                                                                                          .
                                                                                          -
                                                                                          .
                                                                                            .-.j
                                                                                           ;,
                                                                              t:-r(,;tty y (:.:
                                                                                               .
                                                                                               r
                                                                                               -
                                                                                               .
                                                                                                t
                                                                                                5
                                                                                                (
                                                                                                ,
                                                                                                .
                                                                                                 -
                                                                                                 ;
                                                                                                 (
                                                                                                 -
                                                                                                 .
                                                                                                 ;
                                                                                                 :
                                                                                                 -
                                                                                                 y
                                                                                                  d
                                                                                                  q
                                                                                                  i
                                                                                                  @
                                                                                                  ?
                                                                                                   j
                                                                                                   p
                                                                                                   ,
                                                                                                   ;
                                                                                                   I:
                                                                                                    r
                                                                                                    t)
                                                                                                     '
                                                                                                     1)
                                                                                                      -
                                                                                                      i
                                                                                                      .
                                                                                                      .j(
                                                                                                        !
                                                                                                        ;
                                                                                                        i)
                                                                                                         :
                                                                                                         q
                                                                                                         ï
                                                                                                         )'
                                                                                                          i
                                                                                                          jt
                                                                                                           l
                                                                                                           )
                                                                                                           ;
                                                                                                           ,
                                                                                                           y)
                                                                                                            )
                                                                                                            y.
                                                                                                             '
                                                                                                             (
                                                                                                             -
                                                                                                             )
                                                                                                             èù
                                                                                                              @
                                                                                                              $
                                                                                                              '
                                                                                                              p-è
                                                                                                                -. t
                                                                                                                        .
                                                                                                                        .
                                                                                                                     ..... -.-L
                                                                                                                        .     .
                                                                                                                              .-.
                                                                                                                                .. ,
                                                                                                                                   -
                                                                                                                                   .-
                                                                                                                                    (
                                                                                                                                   ..
                                                                                                                                     -
                                                                                                                                     .
                                                                                                                                     r
                                                                                                                                     qj
                                                                                                                                      l
                                                                                                                                      (q
                                                                                                                                       -
                                                                                                                                        .
                                                                                                                                        .
                                                                                                                                        r'
                                                                                                                                         -.
                                                                                                                                            .
                                                                                                                                            ,-
                                                                                                                                             y
                                                                                                                                             yr
                                                                                                                                              .
                                                                                                                                                     .
                                                                                                                                                      ë ë ..
                                                                                                                                                           -.
                                                                                                                                                            )
                                                                                                                                                            -
                                                                                                                                                             .
                                                                                                                                                             r
                                                                                                                                                             -
                                                                                                                                                             !-
                                                                                                                                                              ë
                                                                                                                                                              )
                                                                                                                                                             ..r
                                                                                                                                                               .
                                                                                                                                                               !.
                                                                                                                                                                -
                                                                                                                                                                :,
                                                                                                                                                                 ëy
                                                                                                                                                                  -ë
                                                                                                                                                                   q
                                                                                                                                                                   y
                                                                                                                                                                   E
                                                                                                                                                                   -y-
                                                                                                                                                                     ;
                                                                                                                                                                     .-
                                                                                                                                                                      E
                                                                                                                                                                      -
                                                                                                                                                                        .
                                                                                                                                                                        j
                                                                                                                                                                        -
                                                                                                                                                                        .
                                                                                                                                                                        .
                                                                                                                                                                         EE;
                                                                                                                                                                           .
                                                                                                                                                                             Eyy-
                                                                                                                                                                                y.
                                                                                                                                                                            ï E. !
                                                                                                                                                                             .
                                                                                                                                                                                 q)
                                                                                                                                                                             . . ..
                                                                                                                                                                                   ..
                                                                                                                                                                                          y
                                                                                                                                                                                          .
                                                                                                                                                                                          j
                                                                                                                                                                                          y
                                                                                                                                                                                          g
                                                                                                                                                                                          j
                                                                                                                                                                                   ..-.yë-:
                                                                                                                                                                                     .     y
                                                                                                                                                                                           g
                                                                                                                                                                                           t
                                                                                                                                                                                           .
                                                                                                                                                                                           j
                                                                                                                                                                                           )E
                                                                                                                                                                                            ,
                                                                                                                                                                                            l
                                                                                                                                                                                            E
                                                                                                                                                                                            -l
                                                                                                                                                                                            .
                                                                                                                                                                                           -.
                                                                                                                                                                            . ... . ... . ..
                                                                                                                                                                                             E
                                                                                                                                                                                             .
                                                                                                                                                                                             j
                                                                                                                                                                                             r
                                                                                                                                                                                             y-
                                                                                                                                                                                              l
                                                                                                                                                                                              r
                                                                                                                                                                                              ë
                                                                                                                                                                                              q
                                                                                                                                                                                              .
                                                                                                                                                                                              E
                                                                                                                                                                                              ë
                                                                                                                                                                                              )(
                                                                                                                                                                                               .
                                                                                                                                                                                               i
                                                                                                                                                                                               -
                                                                                                                                                                                               :-
                                                                                                                                                                                                .
                                                                                                                                                                                                (E
                                                                                                                                                                                                 y
                                                                                                                                                                                                 q
                                                                                                                                                                                            p.Er..
                                                                                                                                                                                             . ..
                                                                                                                                                                                                  .
                                                                                                                                                                                                  'E
                                                                                                                                                                                                   (
                                                                                                                                                                                                   .
                                                                                                                                                                                                   !
                                                                                                                                                                                                   -
                                                                                                                                                                                                   .
                                                                                                                                                                                                   !
                                                                                                                                                                                                   -E
                                                                                                                                                                                                    .
                                                                                                                                                                                                    i
                                                                                                                                                                                                    j
                                                                                                                                                                                                    !
                                                                                                                                                                                                    gE
                                                                                                                                                                                                    Eq;
                                                                                                                                                                                                      '
                                                                                                                                                                                                      y
                                                                                                                                                                                                      )
                                                                                                                                                                                                      j
                                                                                                                                                                                                      -
                                                                                                                                                                                                   q.-g
                                                                                                                                                                                                 E.y   r
                                                                                                                                                                                                       L
                                                                                                                                                                                                       y
                                                                                                                                                                                                       E
                                                                                                                                                                                                       )
                                                                                                                                                                                                       y
                                                                                                                                                                                                       .è
                                                                                                                                                                                                        i
                                                                                                                                                                                                        --
                                                                                                                                                                                                        .
                                                                                                                                                                                                    rè-fy,
                                                                                                                                                                                                         l.y
                                                                                                                                                                                                         g.
                                                                                                                                                                                                          E
                                                                                                                                                                                                          kj
                                                                                                                                                                                                           -
                                                                                                                                                                                                           r
                                                                                                                                                                                                           .
                                                                                                                                                                                                           y
                                                                                                                                                                                                           .
                                                                                                                                                                                                           ;.
                                                                                                                                                                                                            g
                                                                                                                                                                                                            E
                                                                                                                                                                                                            !
                                                                                                                                                                                                            -
                                                                                                                                                                                                            E
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ;
                                                                                                                                                                                                            è
                                                                                                                                                                                                            -
                                                                                                                                                                                                            .y
                                                                                                                                                                                                             .
                                                                                                                                                                                                             E
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             (
                                                                                                                                                                                                             .
                                                                                                                                                                                                             :
                                                                                                                                                                                                             ;.
                                                                                                                                                                                                              -
                                                                                                                                                                                                              ër.
                                                                                                                                                                                                                E.
                                                                                                                                                                                                                 )-jy
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  (
                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    q
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                     ërq
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                       -)j
                                                                                                                                                                                                                         l! (
                                                                                                                                                                                                                        --l
                                                                                                                                                                                                                          ë
                                                                                                                                                                                                                          !-ë
                                                                                                                                                                                                                           jè
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            E--.E.-.r-g.ëë...- --..yy
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       .       .          .
                                                                                                                                                                                                                                                             - rkj
  è
  -
  ;
  )
  t
 !'
  .'
   è
   '7:El
      '
        t(
         f
         ;'
          -
          i                  ,
          r7'..'CE''-(è'E..t..:-E!..-!.'
     ..,.... ..
  ...:
                       .    .
                           .. ..       -
                                       t
                                       E
                                          -
                                         ll: E.-.-ë-ë.E-.q--.-E.EE-.E.... ....y
                                        l@
                                        t1
                                       . . ë t-...
                                            ..
                                           ..
                                         --- -
                                                             ..
                                                             . .
                                                                          .
                                                                              ..
                                                                                 )
                                                                                 .y.  j
                                                                                      r..
                                                                                          .
                                                                                                  .r
                                                                                                   (
                                                                                                   j
                                                                                                   tj
                                                                                                    k
                                                                                                    4
                                                                                                   .-
                                                                                                    .(
                                                                                                     t
                                                                                                     :
                                                                                                     ,
                                                                                                     :
                                                                                                     ';
                                                                                                      ri
                                                                                                       ît
                                                                                                        j
                                                                                                        z
                                                                                                        j
                                                                                                       -s
                                                                                                        â
                                                                                                        ?
                                                                                                        -.
                                                                                                         y
                                                                                                         t
                                                                                                         :
                                                                                                         !j
                                                                                                          .
                                                                                                          :
                                                                                                          (
                                                                                                          s
                                                                                                          ,
                                                                                                          1y
                                                                                                           ;
                                                                                                           j
                                                                                                           t
                                                                                                           .
                                                                                                           ,
                                                                                                           .
                                                                                                           '
                                                                                                           t
                                                                                                           -y
                                                                                                            j
                                                                                                            -(
                                                                                                            jl
                                                                                                             t
                                                                                                             r)
                                                                                                              s
                                                                                                              l
                                                                                                              :
                                                                                                              '
                                                                                                             t.
                                                                                                             ..
                                                                                                              -.
                                                                                                               .E
                                                                                                               -'-...E...:...   EE.E
                                                                                                                              ...  .
                                                                                                                                   ..y
                                                                                                                                     ,
                                                                                                                                     .
                                                                                                                                     .E
                                                                                                                                      .
                                                                                                                                      j
                                                                                                                                      E
                                                                                                                                      .
                                                                                                                                      . ..g
                                                                                                                                       ër ëE
                                                                                                                                           y
                                                                                                                                           j
                                                                                                                                           :E
                                                                                                                                            y
                                                                                                                                            .y..
                                                                                                                                              -
                                                                                                                                             ;.
                                                                                                                                                 .
                                                                                                                                                   t..
                                                                                                                                                    -.- ..
                                                                                                                                                          ..
                                                                                                                                                           ..
                                                                                                                                                            y.
                                                                                                                                                             ë...qEE
                                                                                                                                                                 !
                                                                                                                                                                .. .E... .
                                                                                                                                                                   ..        yE...(y
                                                                                                                                                                                  .
                                                                                                                                                                                     )
                                                                                                                                                                                     ,
                                                                                                                                                                                     .
                                                                                                                                                                                     y
                                                                                                                                                                                     Ej
                                                                                                                                                                                      ;-j y
                                                                                                                                                                                          ..
                                                                                                                                                                                         i-
                                                                                                                                                                                          . y.
                                                                                                                                                                                            E y:
                                                                                                                                                                                               E.ë(
                                                                                                                                                                                              .. ..
                                                                                                                                                                                                  y
                                                                                                                                                                                                  E,
                                                                                                                                                                                                  .
                                                                                                                                                                                                  E-.
                                                                                                                                                                                                    r
                                                                                                                                                                                                    y
                                                                                                                                                                                                    .)
                                                                                                                                                                                                     .y.
                                                                                                                                                                                                       . yr.-
                                                                                                                                                                                                        .E  y..-. . E..-ë.Ej..-.y..y.E..j.y.yE,ëEyi.jy.;!qrEEë.yE-
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              ..E
                                                                                                                                                                                                                .y
                                                                                                                                                                                                                 E
                                                                                                                                                                                                                 y    yjy
                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                      . ..
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          .yr
                                                                                                                                                                                                                            g
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                           .       .



                                            J                      Caused a wire fora transaction in the amountof$2,443.00 to be sent
                                               une 21, f
                                                        rom W alm art Store 1680 in the Southern D istrict of Florida to the
                                                2016   W
                                                          estern DistrictofArkansas,viaACH.
                                            J                      Caused awire fora transaction in the amountof$2,094.00 to be sent
                                               tm e 26, f
                                                2016     rom W alm art Store 1680 in the Southern D istrict of Florida to the
                                                        W estern D istrictofA rkansas,via A CH .
                                            J                      Causedawireforatransactionintheamountof$698.00tobesentfrom
                  4                            une 27, W
                                                2016      alm m'tStore 1680 in the Southern D istrictof Florida to the W estern
                                                       D istrictofA rkansas,via A CH .
 Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 6 of 9



         In violation ofTitle 18,United States Code,Sections 1343 and 2.

                                 FO R FEITUR E A LLEG A TIO N S
                                     (18U.S.C.j981(a)(1)(C))
                 The allegationsofthis lndictm entare hereby re-alleged and by thisreference fully

  incorporated herein forthe purpose ofalleging forfeitlzre to the U nited States of certain property

  in which the defendants,ISBEL SANTOS M ARIN and LUIS CASUSO H ERNANDEZ have

  an interest.

         2.      U pon conviction of a violation ofTitle 18,U nited States Code,Sections 1343 or

   1349,as alleged in this lndictm ent,the defendantso convicted shallforfeitto the U nited States

  any property,real or personal,which constitutes or is derived from proceeds traceable to such

  offense,pursuanttoTitle18,UnitedStatesCode,Section981(a)(1)(C).
         A1lpursuanttoTitle 18,United StatesCode,Section981(a)(1)(C),andtheproceduresset
  forth in Title 21,United StatesCode,Section 853,asincop orated by Title 28,United StatesCode,

   Section2461(c).
                                               A TRU E BILL




                                               FO RE    R SON




@*Ac
  JuA xGux
       Ax'
         ro ooGo
               s'
                rxz
                 ArAl
                   ss-s
                      A'
                       zrroltxsv

  LIN D SEY LA ZO OU LO S M ED M AN
  A SSISTAN T     TED S TES A TTORN EY




                                                  6
   Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 7 of 9
                                            UNITED STATESDISTRICT CO URT
                                            SO UTH ERN DISTRICT O FFLO RIDA

  IJNITED STATESO F AM ERICA                             CA SE NO .
   V.
   lsbelSantos M arinand                                 CERTIFICATE OF TRIAL ATTO RNEY.
   Luis Casuso Hernandez,
                                                         Superseding Caselnformation:
                               Defendants/

    courtDivision:tselectone)                           Newdefendantts) I
                                                                        '
                                                                        --IYes I--INo
    EZ Miami r-IKeyWest F-IFTL                          Numberofnewdefendants
    F-IWPB I --IFTP                                     Totalnumberofcounts
        1.lhavecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproh ble
          witnessesandthelegalcomplexitiesofthelndictment/lnfonuationattachedhereto.
        2.lam awarethattheinformationsupplied on thisstatementwillberelied upon by theJudgesofthisCourtin
          settingtheircalendarsand scheduling criminaltrialsunderthemandateoftheSpeedy TrialAct,
          Title28U .S.C.Section 3161.
        3.lnterpreter:(YesorNo)Yes
          Listlanguageand/ordialect Spanish
        4.'Thiscase willtake 5 daysforthepartiesto try.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
              (Checkonlyone)                           (Checkonlyone)
         I     0to5days                I7l
                                        z                  Petty                E7I
         11    6to10days               (71                 Minor                EEI
         III   11to20days              I7l                 Misdemeanor          IIII
         lV    21to60days              E7I                 Felony               Ezql
         V     61daysandover           E7I
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpending in theNorthern Region oftheU .S.Attorney'sOfficepriorto
           August8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom amatterpending in theCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No




                                                                      Lindsey azo oulos Friedm an
                                                                      AssistantUnI     States Attorney
                                                                      FLA BarNo.        091792
*PenaltySheetts)attachi                                                                                  REV 3/19/21
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 8 of 9




                           UN ITED STA TES D ISTR ICT C O U R T
                           SO U TH ER N D ISTR ICT O F FL O RIDA

                                     PEN AL TY SH EET

 D efendant's N am e:     ISBE L SAN TO S M A R IN

 C ase N o:

 Count#:1

 Conspiracy to Com m itW ire Fraud

 Title 18,U nited States Code,Section 1349

 *M ax.Penalty: 20 years'im prisonm ent

 Counts#:2-4

 W ire Fraud

 Title l8,U nited States Code,Section 1343

 *M ax.Penalty:20 years'im prisonm entasto each count
 *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20298-RAR Document 1 Entered on FLSD Docket 05/12/2021 Page 9 of 9




                          UN ITED STA TES DISTR ICT CO U R T
                          SO U TH ER N DISTR ICT OF FL O R ID A

                                     PEN A LTY SH E ET

 D efendant's N am e:    LU IS CA SU SO H ER NA N DEZ

 C ase N o:

 Count#:1

 Conspiracy to Com m itW ire Fraud

 Title 18,U nited StatesCode,Section 1349

 *M ax.Penalty: 20 years'im prisonm ent
 *R efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
